t c memo united_states tax_court douglas a vander heide and janet vander heide commissioner of internal revenue respondent petitioners v docket no filed date douglas a vander heide and janet vander heide pro_se louise c pais for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 this case is before the court on respondent's motion to unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure dismiss this case for lack of jurisdiction insofar as it relates to adjustments arising from petitioners' interest in j s world nurseries limited_partnership nurseries at the time of the filing of the petition herein petitioners resided in simi valley california some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference during the years and petitioners were limited partners in nurseries their interest was dollar_figure percent and there were over partners in nurseries on date form 870-p ad settlement agreement for partnership adjustments was executed by harvey minars tax_matters_partner tmp for nurseries and by robert rosenblatt associate chief new york city appeals on behalf of respondent the form 870-p ad represented an offer made by the tmp of nurseries and provided that if accepted by the commissioner the treatment of partnership items under this agreement will not be reopened in the absence of fraud malfeasance or misrepresentation of fact and no claim_for_refund_or_credit based on any change in the treatment of partnership items may be filed or prosecuted this offer is made by the tmp and binds all non notice and other partners to the terms of the agreement for whom the tmp may act under section c in addition the form 870-p ad provided for the waiver of the restrictions on assessment and collection of any deficiency attributable to partnership items see sec_6225 petitioners did not file a statement denying the settlement authority of nurseries' tmp under section c b at least days prior to the date on which the settlement agreement was entered into by the commissioner and nurseries' tmp see sec_301_6224_c_-1t a temporary proced admin regs fed reg date indeed at that time petitioners were unaware of the partnership proceeding by letters dated date and date petitioners were advised by respondent of changes made to their and joint federal_income_tax returns as a result of the settlement of the partnership items of nurseries as they flowed through to petitioners' and returns the computation form attached to the letter for reflected that petitioners' claimed ordinary_loss of dollar_figure with respect to nurseries was disallowed except for a dollar_figure settlement allowance that a deficiency was computed in the amount of dollar_figure that no additions or penalties were being asserted but that interest was to be computed pincite percent of the normal rates pursuant to sec_6621 similarly for the petitioners' claimed loss for nurseries of dollar_figure was disallowed resulting in a deficiency of dollar_figure these deficiencies and appropriate interest were subsequently assessed and petitioners began making arrangements to pay them during and petitioners were also partners in a partnership entitled hambrose leasing hambrose the details of the structure of hambrose and of petitioners' percentage investment in hambrose are not a part of the record but it appears that hambrose was not a tefra partnership on date respondent issued notices of deficiency with respect to petitioners' and federal_income_tax returns determining deficiencies in income taxes of dollar_figure for and dollar_figure for plus additions to tax under sec_6653 and b and sec_6661 in connection with the adjustment of petitioners' claimed losses attributable to hambrose in addition in the notices of deficiency respondent determined that interest was to be computed under sec_6621 pincite percent of normal rates a timely petition was filed with respect to the notices of deficiency however petitioners attempted to place into issue the deficiencies arising out of the adjustments made to their and returns in connection with their investment in nurseries respondent moved to dismiss that aspect of the case for lack of jurisdiction and to strike all references in the petition to nurseries petitioners contend that they were never notified about the examination and settlement of nurseries and they therefore deserve an opportunity to litigate the deficiencies related to nurseries the resolution of this issue requires a consideration of the unified_audit and litigation procedures enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 the tefra partnership provisions were enacted in response to the administrative problems experienced by the internal_revenue_service in auditing returns of partnerships particularly tax_shelter partnerships with numerous partners staff of joint comm on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print as we stated in an earlier case interpreting the tefra partnership provisions by enacting the partnership and audit litigation procedures congress provided a method for uniformly adjusting items of partnership income loss deduction or credit that affect each partner congress decided that no longer would a partner's tax_liability be determined uniquely but the tax treatment of any partnership_item would be determined at the partnership level sec_6221 87_tc_783 a partnership_item is defined as an item that is more appropriately determined at the partnership level than at the partner level sec_6231 partnership items include each partner's proportionate share of a partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301_6231_a_3_-1 proced admin regs the treatment of partnership items is decided at the partnership level rather than in separate proceedings involving individual partners see secs see also 99_tc_121 affd 16_f3d_75 5th cir sec_6223 generally provides that the commissioner shall mail to each partner notice of the beginning of an administrative_proceeding nbap at the partnership level with respect to a partnership_item as well as the final_partnership_administrative_adjustment fpaa resulting from any such proceeding however the requirement for providing notices under sec_6223 does not apply to a partner of a partnership if the partnership has more than partners and the partner has less than a 1-percent interest in the profits of the partnership see sec_6223 sec_6223 requires the tmp to keep each partner informed of all administrative and judicial proceedings for the adjustment at the partnership level of partnership items taking petitioners' statements at face value we presume that nurseries' tmp failed to advise petitioners of nurseries' partnership administrative_proceeding however section f provides that the failure of the tmp to forward copies of the nbap or fpaa to a partner or otherwise fail to fulfill his responsibilities does not affect the applicability of partnership proceedings or adjustments to such partner as we have said elsewhere in regard to the alleged unfairness surrounding the fpaa be that as it may that is the procedure which the congress has created and we have no authority to rewrite the statute in order to change procedure and substitute our own idea of fairness if there is any such inequity it is up to congress to revise the law 93_tc_562 in regards to the settlement of a partnership proceeding section c provides that in the absence of fraud malfeasance or misrepresentation of fact a tmp may bind a nonnotice_partner by any settlement agreement entered into by the tmp and in which the tmp expressly states that such agreement shall bind the other partners once a partnership proceeding is finalized through settlement computational adjustments at the partner level are made to record the change in the partners' tax_liability that results from adjustments in the settlement to partnership items the accuracy of the computational adjustments may be contested as provided in section c but the treatment of the partnership items under the settlement is conclusive sec c however the code does not provide this court with jurisdiction of a section c type of judicial proceeding therefore it can be concluded that we have no jurisdiction to consider anything pertaining to partnership items of nurseries petitioners as nonnotice partners of nurseries were a proceeding under sec c requires inter alia a timely claim_for_refund within months of the notice of computational adjustment petitioners did not file such a document bound by the settlement entered into between nurseries' tmp and the commissioner and they have failed to bring an appropriate and timely section proceeding we sympathize with petitioners but must point out that petitioners are not victims of respondent or the internal_revenue_code they are victims of unscrupulous purveyors of tax_shelters who having sold scam investments to petitioners failed to follow procedures and disappeared with the funds petitioners are also victims of their own greed and naivete by investing in these scams obtaining outrageous deductions and credits without paying attention to the details of the tax laws nor putting into place some sort of check and balance system to monitor their own investments respondent's motion to dismiss will be granted and all references to nurseries in the petition will be stricken an appropriate order will be issued
